Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-15-1997

In Re: Dorsainvil
Precedential or Non-Precedential:

Docket 96-8074




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"In Re: Dorsainvil" (1997). 1997 Decisions. Paper 193.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/193


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
iled August 15, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 96-8074

IN RE: OCSULIS DORSAINVIL,

Petitioner

On Appeal from the United States District Court
for the Middle District of Pennsylvania

Before: SLOVITER, Chief Judge,
STAPLETON and COWEN, Circuit Judges

ORDER AMENDING OPINION
 IS ORDERED that the slip opinion in the above case,
filed July 23, 1997, be amended by the addition of the
following footnote referenced by an asterisk after the word
"court." on page 2, line 8 from the bottom:

*. The court expresses its appreciation to counsel for
the petitioner for serving as volunteers at the request
of the court to brief and argue this matter, which is in
the highest tradition of service by members of the
profession.

By the Court

/s/ Dolores K. Sloviter
Chief Judge

Dated: August 15, 1997